DETAILED ACTION
Claim Status
	Claims 1 and 5-11 are allowed.
	Claims 2-4 and 12-24 have been cancelled.

Drawings
	The replacement Drawings submitted 21 July 2016 have been accepted.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 5-11 are allowed for the reasons of record.  Specifically with respect to 35 USC 101, the instant claims include specific primers which are not well-known, routine or conventional in the art.  Applicant’s arguments are found persuasive, as based on the claim amendments herein.  As such, said primers provide steps that are “in addition” to any abstract idea and or natural phenomenon recited in the claims herein and specifically detect SLC6A1 target gene.  
The recited specific primers in the instant claims are claims are also free from the prior art, which does not teach or fairly suggest said primers for the step as instantly claimed.
Further, Applicant’s arguments pertaining to the recited Markush group are persuasive herein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631